Name: Political and Security Committee Decision (CFSP) 2015/317 of 24 February 2015 on the acceptance of a third State's contribution to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (ATALANTA/2/2015)
 Type: Decision
 Subject Matter: criminal law;  America;  cooperation policy;  European construction;  Africa
 Date Published: 2015-02-27

 27.2.2015 EN Official Journal of the European Union L 56/75 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/317 of 24 February 2015 on the acceptance of a third State's contribution to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (ATALANTA/2/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 10 thereof, Having regard to the Political and Security Committee Decision ATALANTA/3/2009 of 21 April 2009 on the setting up of the Committee of Contributors for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (2009/369/CFSP) (2), Whereas: (1) Pursuant to Article 10(2) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on acceptance of the proposed contributions by third States. (2) On 29 April 2014 the PSC adopted Decision Atalanta/2/2014 (3) which amended Decision ATALANTA/3/2009. (3) Following the recommendation on a contribution from Colombia by the EU Operation Commander on 24 October 2014 and the advice from the European Union Military Committee on 22 January 2015, the contribution from Colombia should be accepted. (4) The participation of Colombia is subject to the entry into force of the Agreement between the European Union and the Republic of Colombia establishing a framework for the participation of the Republic of Colombia in European Union crisis management operations (4), signed on 5 August 2014. (5) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contribution from Colombia to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) is accepted and is considered to be significant. 2. Colombia is exempted from financial contributions to the budget of Atalanta. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 February 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) OJ L 112, 6.5.2009, p. 9. (3) Political and Security Committee Decision Atalanta/2/2014 of 29 April 2014 on the acceptance of a third State's contribution to the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and amending Decision ATALANTA/3/2009 (2014/244/CFSP) (OJ L 132, 3.5.2014, p. 63). (4) OJ L 251, 23.8.2014, p. 8.